Citation Nr: 0119134	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  01-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a heart condition to include hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 8, 1981 to May 
1, 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought. 

On April 11, 2001, the appellant waived the right to an in-
person hearing with a member of the Board and indicated a 
desire for a video conference hearing.  The video conference 
hearing was held before the undersigned on April 25, 2001. 

Additional medical consultation and treatment records were 
received in May 2001 after the case had been certified to the 
Board by the agency of original jurisdiction (AOJ).  Although 
such evidence has not first been considered by the AOJ, the 
submission was accompanied by a waiver of referral to the 
AOJ.  38 C.F.R. § 20.1304 (2000).  Consequently, a decision 
by the Board is not precluded.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 1981, the 
RO denied the veteran entitlement to service connection for a 
heart disease.

2.  The evidence associated with the claims file subsequent 
to the May 1981 decision is neither cumulative nor redundant, 
bears directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.




CONCLUSIONS OF LAW

1.  The May 1981 RO decision which denied entitlement to 
service connection for a heart disease is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000). 

2.  New and material evidence to reopen the claim for service 
connection for a heart disease including hypertension has 
been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from May 1981, the RO, 
inter alia, denied entitlement to service connection for a 
heart condition, as the evidence demonstrated a heart 
condition manifested in service existed prior to service.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The evidence of record at the time of the May 1981 rating 
determination consisted of the veteran's service medical 
records, which included, inter alia, a March 1981 Entrance 
Physical Standards Board Proceeding along with supporting 
clinical records, which concluded that the veteran was unfit 
for initial enlistment.  Hypertension and "anatomy 
cardiomegaly", inter alia, were diagnosed.  The veteran's 
hypertension could not be ruled out as a partial cause of the 
cardiomegaly.  The service records also demonstrate the 
veteran sustained an injury to the thoracic spine during 
service, a disability for which service connection has been 
established.  

In the context of the current claim, the evidence consists 
primarily of the veteran's testimony and a letter from Dr. 
D.H.S., who has indicated a possible association between the 
veteran's back injury in service and hypertension. 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve her claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

Under the circumstances, the Board believes that this letter 
from Dr. D.H.S. is so significant that it must be considered 
in order to fairly decide the merits of the claim.  In other 
words, the letter constitutes new and material evidence, and 
the veteran's claim has therefore been reopened.

It bears emphasis, however, that the Court has also stated 
that in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.




ORDER

The veteran's claim of entitlement to service connection for 
a heart condition to include hypertension is reopened.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the following remand portion of this decision.


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, once a claim has been reopened, the statutory duty 
to assist arises.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  The VA's duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivy v. Derwinski, 
2 Vet. App. 320 (1992), Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Dr. D.H.S. has stated that he treated the 
veteran for the previous year.  An attempt to obtain copies 
of all treatment records should be made. 

Additionally, the Board is of the opinion that a thorough 
review of the record by a VA cardiologist and opinion would 
be helpful in reaching an equitable resolution of the claim. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  After obtaining any necessary 
release, the RO should request that all 
available pertinent clinical 
documentation from Dr. D.H.S. be 
forwarded for incorporation into the 
record.

If the search for records has negative 
results, documentation to that effect 
from the contacted entity should be 
placed in the claim file.  Notification 
should be provided to the veteran that: 
identifies the records that are unable to 
be obtained; briefly explains the efforts 
that were made to obtain those records; 
and describes any further action to be 
taken by the VA with respect to the 
claim.  

2.  Thereafter, the claims file should be 
referred to the chief of cardiology at a 
VA medical facility or to another 
physician designated by him/her.  The 
examiner is requested to review the 
claims folder, including the service 
medical records. 

Based on this review, the physician is 
requested to summarize the veteran's 
heart disorders, identify which, if any, 
are congenital, and further to offer an 
opinion as to which, if any, 
developmental cardiac conditions clearly 
and unmistakably preexisted the veteran's 
period of active duty (January 1981 to 
May 1981).

The reviewer is also requested to offer 
an opinion, without resort to 
speculation, whether it is at least as 
likely as not that:

i). any permanent cardiac disability 
was the result of service and/or her 
service-connected residuals of a 
collapsed T5; 

ii). any pre-existing cardiac 
condition suffered an increase in 
disability during the period of 
February 1991 through July 1991 
apart from that due to the natural 
progress of the respective 
condition.  

All tests, including reexamination of the 
veteran and/or appropriate studies must 
be conducted, if deemed necessary in the 
opinion of the reviewer.  All opinions 
must be supported by a written rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above including additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issue in 
appellate status.  If the determination 
remains adverse to the veteran, she and 
her representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



